DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 4 was previously acknowledged. 
Claims 13 and 15-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 9/8/22, Applicants amended claims 1-5 and 11-12. 
Claims 1-20 are pending. 
Claims 1-12 and 14 read on the elected species and are under consideration.  

Claim Rejections - Withdrawn
   The rejection of claims 1-2, 4-8 and 11 under 35 U.S.C. 101 because the claimed invention is not directed to patent-eligible subject matter is withdrawn due to amendment of the claim.   

The rejection of claims 1-2, 7-8 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Van Drunen et al. (WO 2010/043039) is withdrawn due to amendment of the claims. 
The rejection of claims 1-2 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Kallenbach et al. (US20130252880) is withdrawn due to amendment of the claims. 
The rejection of claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank sequence AKA21233.1. (<https://www.ncbi.nlm.nih.gov/protein/aka21233> submitted 5/10/14) is withdrawn due to amendment of the claims. 
The rejection of claims 1-3 and 7-11 under 35 U.S.C. 103 as being unpatentable over Van Drunen et al. (WO 2010/043039) and LifeTein (https://www.lifetein.com/Peptide-Synthesis-Amidation-Acetylation.html ;8/7/14) is withdrawn due to amendment of the claims. 
The rejection of claims 1-12 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-20 of USPN 10,624,947 is withdrawn due to filing of an eTD. 

Response to Arguments
Applicant’s arguments with respect to the rejections above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Terminal Disclaimer
The terminal disclaimer filed on 9/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10/624,947 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New Rejections
Claim Rejections - 35 USC § 112, first paragraph
         The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


       Claims 1-3, 5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW rejection necessitated by amendment of the claims. 
 The claims are drawn an antimicrobial peptide comprising SEQ ID NO: 1 or 2, wherein X9 is L. 

Lack of Ipsis Verbis Support
The specification is void of any literal support for the limitation “X9 is L”. The limitation “X9 is L”  is not present anywhere in the specification. In fact, the specification states that X9 is a basic amino acid, however L is not a basic amino acid. 


Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP 2163. Thus support can be furnished implicitly or inherently for a specifically claimed limitation. However, the specification lacks any implicit or inherent support for the claimed “X9 is L”. There is no example of amino acid sequences, wherein X9 is L.  As explained supra, there is no support for any concept of “X9 is L” in the specification. Additionally, there are no examples of peptides wherein “X9 is L”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, 11-12 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a NEW rejection necessitated by amendment of the claims. 
  Claims 4, 6, 11-12 and 14 fail to further limit and fail to include all the limitation of the claims upon which they depend because X9 is now L as required by claims 1 and 2.  Claim 4 depends from claim 2 and claims X9 is K. Claim 6 depends from claim 1 and claims X9 is K. Claims 11-12 and 14 claim SEQ ID NO: 4-10, however none of the sequences comprise an “L” at the X9 position. Therefore, a sequence could meet the limitations of the dependent claim and not the limitations of the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.   

Conclusion

	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Acting Supervisory Patent Examiner of Art Unit 1654